Citation Nr: 0935232	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 1984 to 
July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 rating decision in which the RO 
implemented a July 2003 Board decision that increased the 
rating for service-connected residuals of a fracture of the 
right tibia and fibula from 10 to 20 percent, effective 
November 27, 2002 (the date of the claim for increase).  In 
May 2004, the Veteran filed a notice of disagreement (NOD) 
with the assigned disability rating, and the RO issued a 
statement of the case (SOC) in September 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2004.

In March 2007, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested actions to the extent possible, the AMC continued 
the denial of a rating in excess of 20 percent (as reflected 
in a July 2009 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected residuals of fracture of the 
right tibia and fibula, to particularly include limitation of 
knee motion, have been shown to result in no more than 
overall moderate knee disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right tibia and fibula are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code (DC) 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the September 2004 SOC  set forth the 
criteria for higher ratings for the disability under 
consideration.  Also, January 2005 and June 2007 post-rating 
letters provided notice regarding what information and 
evidence is needed to substantiate a claim for a higher 
disability rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letters also 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In addition, the June 2007 letter provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the July 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA treatment records dated through July 2007, a 
November 2004 private medical record from Dr. Reyes, and the 
reports of September 2003 and June 2009 VA examinations.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran 
and by his representative, on his behalf.

The Board also finds that no further RO action, prior to 
appellate consideration of the claim, is required.  In this 
regard, the record reflects that, pursuant to the remand, the 
AMC requested that the Veteran provide written authorization 
(VA Form 21-4142) if he wanted VA to obtain private medical 
records from Dr. Reyes (as reflected in a June 2007 letter).  
The Veteran did not respond to this request.  Hence, the 
Board finds that the RO has complied with the remand 
instructions to the extent possible, and that no further 
action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service-connected residuals of a fracture of 
the right tibia and fibula have been rated pursuant to DC 
5262, for impairment of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, DC 5262.  Under that diagnostic code a 20 percent 
rating is warranted when malunion is productive of moderate 
knee or ankle disability; and a 30 percent rating is 
warranted when malunion is productive of marked knee or ankle 
disability.  Nonunion of the tibia and fibula, with loose 
motion requiring a brace, warrants a 40 percent rating.  Id.  

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 20 percent for 
residuals of a fracture of the right tibia and fibula have 
not been met at any point pertinent to the November 2002 
claim for increase.

Historically, the Veteran sustained a fracture of the right 
tibia and fibula during an in-service motor vehicle accident 
in May 1985.  He underwent intramedullary nailing of the 
right tibia and fibula followed by intensive physical 
therapy.    Post-service, on March 1987 VA examination, the 
alignment of the right tibia was normal and he had normal 
range of motion of the right ankle.  On October 1988 VA 
examination, he had no complaints pertaining to his right 
leg.  On February 1999 VA examination, he had some limitation 
of motion of the right knee with flexion limited to 120 
degrees.  

A May 2002 private treatment record from Dr. Reyes notes that 
the Veteran injured his right knee at work.  The Veteran was 
working as a food deliveryman and was moving about his truck 
when he stumbled over a pallet and twisted his right knee.  
On physical examination, there was 2+ effusion of the right 
knee, and tenderness over the medial joint line.  He had full 
extension and flexion limited to 100 degrees.  There was a 
little soft and deep crepitation during meniscal testing in 
the McMurray's sign.  The diagnosis was persistent effusion 
with right knee pain after twisting injury with locking, 
probable meniscus tear.  

The report of the September 2003 VA examination reflects the 
Veteran's complaints of a history of mild persistent right 
knee pain until he injured his right knee at work in May 
2003.  He said that his right knee suddenly gave way and that 
he has had swelling and joint pain since.  The Veteran did 
not use a brace, cane, or other corrective devices.  On 
physical examination, there was mild swelling around the 
lateral aspect of the patella, but no tenderness, deformity, 
limitation of motion, or pain on motion.  McMurray's and 
Lachman's signs were negative.  The diagnosis was 
chondromalacia of the right knee without X-ray evidence of 
degenerative joint disease (DJD).

VA treatment records reflect that the Veteran also has a 
history of gout.  In October 2004, the Veteran complained of 
gout involving his left knee.  In January 2005, the Veteran 
complained of right ankle pain and swelling due to gout.  In 
July 2006 and February 2007, his extremities were normal with 
no edema, no deformity and normal range of motion.

The report of the June 2009 VA examination reflects the 
Veteran's complaints of right knee pain and swelling.  The 
Veteran said he injured his right knee while moving a couch 
in May 2003 and was told he had an anterior cruciate ligament 
(ACL) tear.  The Veteran had a slightly antalgic gait.  On 
physical examination of the right knee, there was mild 
crepitus, abnormal motion, and mild effusion.  There was no 
patellar or meniscus abnormality.  Drawer test, McMurray 
sign, and Apley's test were negative.  Range of motion was 
from 0 degrees of extension to 90 degrees of flexion without 
evidence of pain and without additional functional limitation 
on repetitive testing.  An X-ray revealed no acute bony 
abnormalities and mild degenerative changes.  The diagnosis 
was chondromalacia of the right knee with mild degenerative 
changes.  It was noted that the right knee had minimal impact 
on daily functioning but did have some impact on exercise and 
sports.  

At the outset, the Board notes that the Veteran has a history 
of gout, a nonservice-connected disability, and that he also 
suffered another knee injury post service. Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  In this 
case, there are no medical findings or opinion 
differentiating those right knee symptoms associated with the 
gout and post-service injury from those symptoms associated 
with the residuals of the fracture of the right tibia and 
fibula.  However, even if the all of the Veteran's right knee 
symptoms are considered in evaluating his service-connected 
disability, a rating in excess of 20 percent is not 
warranted.  

To warrant a  higher rating under DC 5252, there must be 
evidence of malunion of the tibia and fibula with marked knee 
or ankle disability (for a 30 percent rating) or nonunion of 
the tibia and fibula (for a 40 percent rating).  Nonunion is 
not shown, nor is any right ankle disability.  With regard to 
the right knee disability, he has had full extension and, at 
its worse, flexion has been limited to 90 degrees.  Normal 
range of motion in a knee joint is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.  To 
warrant a compensable rating for limitation of flexion of the 
knee, the medical evidence must show flexion limited to 60 
degrees.  38 C.F.R. § 4.71a, DC 5260..  Thus, right knee 
flexion  has not been limited to even a compensable degree, 
and pain on motion or additional functional limitation with 
repetitive testing has not been shown.  The June 2009 VA 
examiner opined that the right knee disability has minimal 
impact on the Veteran's daily activities.  Overall, these 
findings are not reflective of marked knee disability.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Since DC 5262 is not specifically predicated on limitation of 
motion, it does not appear that the Deluca factors-
interpretations of 38 C.F.R. §§ 4.40 and 4.45-are for 
consideration.  In any event, the medical evidence does not 
reflect symptoms so disabling as to actually or effectively 
result in any significant limitation of motion of the right 
knee so as to warrant a rating in excess of 20 percent under 
DC 5260, 5262 or any other diagnostic code under 38 C.F.R. 
§ 4.71a for which limitation of motion may be a factor.  

The Board finds that there record does not support assignment 
of a higher rating under DC 5262, and that that no other 
diagnostic code provides a basis for assignment of any higher 
rating for the disability under consideration.  In the 
absence of evidence of, or of disability comparable to, 
ankylosis of the knee, or recurrent subluxation or lateral 
instability, there is no basis for rating the disability 
under DC 5256 or 5257, respectively-the only other 
diagnostic codes under 38 C.F.R. § 4.71a that authorize 
assignment of a rating greater than the currently assigned 20 
percent. The Veteran's residuals of a fracture of the tibia 
and fibula also are not shown to involve any factor(s) that 
would warrant rating the disability under any other provision 
of VA's rating schedule.

Finally, the Board notes  the record does not reflect that, 
at any point pertinent to the November 2002 claim for 
increase, the Veteran's right leg disability has reflected a 
disability picture that is so exceptional or unusual so as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (as cited in the September 2004 SOC).  There is 
simply no showing that the disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the 20 percent rating), or has resulted in frequent 
periods of hospitalization.  There also is no showing that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, there is no basis for staged 
rating of the right leg disability, pursuant to Hart, and the 
claim for an increased rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for residuals of a fracture 
of the right tibia and fibula is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


